DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 03/28/2019 and 06/19/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS submissions are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In Para. [0048], line 1, “In act 38” should be changed to “In act 36 of Figure 1”; and
In Para. [0066], line 2, “form the displacements of the tissue over time” should be changed to “from the displacements of the tissue over time”.
Appropriate correction is required.
The use of the term “Vector®” in line 10 of Para. [0057], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 3-5, 8-13, and 15-19 are objected to because of the following informalities: 
In Claim 3, line 2, the limitation “element waveforms” should be changed to “a plurality of element waveforms”;
In Claim 3, lines 2-3, the limitation “the element waveforms” should be changed to “each of the plurality of element waveforms”;
In Claim 4, line 2, the limitation “the element waveforms” should be changed to “each of the plurality of element waveforms”;
In Claim 5, line 2, the limitation “each element” should be changed to “each of a plurality of elements”;
In Claim 5, lines 4-5, the limitation “the element waveform” should be changed to “one of the plurality of element waveforms”;
In Claim 5, line 5, the limitation “each of the elements” should be changed to “each of the plurality of elements”;
In Claim 8, line 2, the limitation “the tracked displacements” should be changed to “the displacement of the tissue”;
In Claim 9, line 5, the limitation “electrical waveforms” should be changed to “a plurality of electrical waveforms”;
In Claim 9, line 6, the limitation “electrical waveforms” should be changed to “a plurality of electrical waveforms”;
In Claim 9, line 10, the limitation “received acoustic signals” should be changed to “a plurality of received acoustic signals”;
In Claim 10, line 2, the limitation “the electrical waveforms” should be changed to “the plurality of electrical waveforms”;
In Claim 11, line 2, the limitation “the electrical waveforms” should be changed to “the plurality of electrical waveforms”;
In Claim 12, line 2, the limitation “one of the electrical waveforms” should be changed to “one of the plurality of electrical waveforms”;
In Claim 12, line 2, the limitation “each element” should be changed to “each of a plurality of elements”;
In Claim 12, line 3, the limitation “each of the electrical waveforms” should be changed to “each of the plurality of electrical waveforms”;
In Claim 13, line 3, the limitation “estimation” should be changed to “estimate”;
In Claim 15, line 2, the limitation “acoustic waveforms” should be changed to “a plurality of acoustic waveforms”;
In Claim 15, line 3, the limitation “elements” should be changed to “a plurality of elements”;
In Claim 15, line 3, the limitation “the acoustic waveforms” should be changed to “the plurality of acoustic waveforms”;
In Claim 15, lines 3-4, the limitation “the elements” should be changed to “the plurality of elements”;
In Claim 15, lines 5-6, the limitation “the acoustic waveforms” should be changed to “the plurality of acoustic waveforms”;
In Claim 15, line 6, the limitation “displacements” should be changed to “a plurality of displacements”;
In Claim 15, line 7, the limitation “the displacements” should be changed to “the plurality of displacements”;
In Claim 16, lines 2-3, the limitation “the displacements” should be changed to “the plurality of displacements”;
In Claim 16, line 3, the limitation “the displacements” should be changed to “the plurality of displacements”;
In Claim 17, line 2, the limitation “the acoustic waveforms” should be changed to “the plurality of acoustic waveforms”;
In Claim 18, line 2, the limitation “the acoustic waveforms” should be changed to “the plurality of acoustic waveforms”; and
In Claim 19, line 2, the limitation “separately generated electrical waveforms” should be changed to “a plurality of electrical waveforms separately generated”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9, 12-13, 15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 3, it is unclear whether or not the limitation “an absolute value of peak positive amplitude” and the limitation “an absolute value of peak negative amplitude” refer to the same or different absolute value of peak positive amplitude or pressure/absolute value of peak negative amplitude or pressure previously set forth in Claim 1. Clarification is required.

Claim 9 recites the two limitations “the tissue” in lines 10-11 and “the tissue” in line 12. There is insufficient antecedent basis for these limitations in the claim. Claim 9 does not recite “tissue” or “a tissue” before recited as “the tissue” in lines 10-11 and line 12. Clarification is required.
Claim 12 recites the limitation “a fundamental” in line 4. It is unclear to what the limitation “a fundamental” is referring to. Within the disclosure of the invention, the terms “a fundamental waveform” and “a fundamental frequency” have both been used. Clarification is required.
Claim 12 recites the limitation “a harmonic” in line 4. It is unclear to what the limitation “a harmonic” is referring to. Within the disclosure of the invention, the terms “a harmonic waveform” and “a harmonic frequency” have both been used. Clarification is required.
Claim 13 recites the limitation “the tissue” in line 4. There is insufficient antecedent basis for this limitation in the claim. Claims 9 and 13 do not recite “tissue” or “a tissue” before recited as “the tissue” in line 4 of Claim 13. Clarification is required.
Claim 15 recites the limitation “the peak positive and peak negative pressures” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Claim 15 does not recite “peak positive and peak negative pressures” or “a peak positive pressure and a peak negative pressure” before recited as “the peak positive and peak negative pressures” in lines 4-5 of Claim 15. Clarification is required.
Claim 17 recites the limitation “the peak positive pressure” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claims 15 and 17 do not recite “peak positive pressure” 
Claim 17 recites the limitation “the peak negative pressure” in line 3. There is insufficient antecedent basis for this limitation in the claim. Claims 15 and 17 do not recite “peak negative pressure” or “a peak negative pressure” before recited as “the peak negative pressure” in line 3 of Claim 17. Clarification is required.
Claim 18 recites the limitation “the peak positive pressure” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claims 15 and 18 do not recite “peak positive pressure” or “a peak positive pressure” before recited as “the peak positive pressure” in line 2 of Claim 18. Clarification is required.
Claim 18 recites the limitation “the peak negative pressure” in line 3. There is insufficient antecedent basis for this limitation in the claim. Claims 15 and 18 do not recite “peak negative pressure” or “a peak negative pressure” before recited as “the peak negative pressure” in line 3 of Claim 18. Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ivancevich et al. (US 2015/0201905 A1, hereinafter Ivancevich) in view of Angelsen et al. (US 2006/0052699 A1, hereinafter Angelsen).
Regarding Claim 1, Ivancevich discloses (Figs. 1 and 12) a method for acoustic radiation force impulse scanning by an ultrasound system (see, e.g., Fig. 1 with Para. [0001] and Para. [0018]), the method comprising: 
transmitting, by the ultrasound system (system 10) and from an ultrasound transducer (transducer 14), a transmit beam as an acoustic radiation force impulse at a focal location of the transmit beam (see, e.g., Para. [0020], lines 1-4, “In act 30, an acoustic radiation force impulse (ARFI) beam is transmitted… An array of elements in an ultrasound transducer transmits the ARFI beam converted from electrical waveforms”; also see, e.g., Para. [0069], lines 4-10, “The transducer 14 transmits the ARFI pulse. The waveform is focused at a tissue region or location of interest in the patient. The acoustic waveform is generated in response to applying the electrical waveform to the transducer elements. The waveform causes tissue displacement, either directly or through generation of a wave (e.g., shear wave)”); 
tracking, by the ultrasound system (10) using the ultrasound transducer (14), displacement of tissue (see, e.g., Para. [0044], lines 1-2, “Referring again to FIG. 1, displacements are tracked in act 36”; also see, e.g., Para. [0070], lines 1-5, “For scanning with ultrasound to detect displacement, the transducer 14 transmits acoustic energy and receives echoes. The receive signals are generated in response to ultrasound energy (echoes) impinging on the elements of the transducer 14”), the displacement being in response to the acoustic radiation force impulse (see, e.g., Para. [0044], lines 1-3, “Referring again to FIG. 1, displacements are tracked in act 36. The tissue response is a function of the wave created by the ARFI beam and the tissue characteristics”); and 
see, e.g., Para. [0057], line 1, “In act 38, an image is generated”), the image being a function of the displacement of the tissue (see, e.g., Para. [0057], lines 1-6, “The image represents the tissue characteristic or property. The image is a function of the displacement. Using the displacements themselves or a characteristic derived from the displacements (e.g., shear modulus), information to be displayed is calculated”; also see, e.g., Para. [0081], lines 8-10, “The processor 18 is programmed for measuring tissue displacement and generating an image”).
Ivancevich does not disclose transmitting the transmit beam as the acoustic radiation force impulse specifically where an absolute value of a peak positive pressure is at least 1.2 times an absolute value of a peak negative pressure at the focal location of the transmit beam.
However, in the same field of endeavor of acoustic imaging using radiation force push pulses, Angelsen discloses (Fig. 3a) a method for acoustic radiation force impulse scanning by an ultrasound system (see, e.g., Para. [0003], [0005], and [0029]), the method comprising: 
transmitting a transmit beam as an acoustic radiation force impulse (see, e.g., Para. [0005], lines 6-10, “A wide range of frequencies of the transmitted acoustic pulse are used for different applications … [including] ultrasound imaging of some biological and microscopic structures”; also see, e.g., Para. [0029], lines 25-28, “The invention also devices this type of pulse compression for observation pulses of object displacement from radiation force push pulses, for frequency separation between the observation and the push pulses”) where an absolute value of a peak positive pressure is at least 1.2 times an absolute value of a peak negative pressure at a focal location of the transmit beam (see, e.g., Fig. 3a and Para. [0083-0085], where the graph in the figure depicts a pressure waveform of transmitted imaging pulses, and where the absolute value of the peak positive pressure in the graph is shown to be approximately 0.4 MPa, and the absolute value of the peak negative pressure in the graph is shown to be approximately 0.175 MPa, therefore the absolute value of the peak positive pressure is more than 1.2 times the absolute value of the peak negative pressure). 
Para. [0018], [0029]).

Regarding Claim 2, modified Ivancevich discloses the method set forth above. Ivancevich does not disclose wherein transmitting comprises transmitting the transmit beam specifically where the absolute value of the peak positive pressure is at least 2.0 times the absolute value of the peak negative pressure.
However, in the same field of endeavor of acoustic imaging using radiation force push pulses, Angelsen discloses (Fig. 3a) the method set forth above, wherein transmitting comprises transmitting the transmit beam where the absolute value of the peak positive pressure is at least 2.0 times the absolute value of the peak negative pressure (see, e.g., Fig. 3a and Para. [0083-0085], where the graph in the figure depicts a pressure waveform of transmitted imaging pulses, and where the absolute value of the peak positive pressure in the graph is shown to be approximately 0.4 MPa, and the absolute value of the peak negative pressure in the graph is shown to be approximately 0.175 MPa, therefore the absolute value of the peak positive pressure is more than 2.0 times the absolute value of the peak negative pressure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ivancevich by including transmitting an acoustic radiation force impulse where an absolute value of a peak positive pressure is at least 2.0 times an Para. [0018], [0029]).

Regarding Claim 3, modified Ivancevich discloses the method set forth above, Ivancevich further disclosing wherein transmitting comprises generating the transmit beam with element waveforms that are continuous over time (see, e.g., Para. [0036], lines 1-3, “the waveforms applied to the elements are generated in act 34 as continuous waveforms”; also see, e.g., Para. [0039], lines 1-4, “A pushing pulse beam of acoustic energy is transmitted. ARFI is transmitted from the array by application of the continuous transmit waveforms to the elements of the array over the time period”).
Ivancevich does not disclose the element waveforms specifically having an absolute value of peak positive amplitude at least 1.2 times an absolute value of peak negative amplitude.
However, in the same field of endeavor of ultrasound imaging using acoustic radiation forces, Angelsen discloses (Fig. 3a) the method set forth above, wherein the element waveforms have an absolute value of peak positive amplitude at least 1.2 times an absolute value of peak negative amplitude (see, e.g., Fig. 3a and Para. [0083-0085], where the graph in the figure depicts a pressure waveform of transmitted imaging pulses, and where the absolute value of the peak positive amplitude in the graph is shown to be approximately 0.4 MPa, and the absolute value of the peak negative amplitude in the graph is shown to be approximately 0.175 MPa, therefore the absolute value of the peak positive amplitude is more than 1.2 times the absolute value of the peak negative amplitude).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ivancevich by including that the element waveforms have an absolute value of peak positive amplitude at least 1.2 times an absolute value of Para. [0018], [0029]).

Regarding Claim 4, modified Ivancevich discloses the method set forth above, Ivancevich further disclosing wherein transmitting comprises transmitting with the element waveforms having one hundred or more cycles (see, e.g., Para. [0037], lines 1-6, “The ARFI beam is transmitted with waveforms having any number of cycles. In one embodiment, one, most, or all of the waveforms for a transmit event have 100-2,000 cycles. The number of cycles is tens, hundreds, thousands, or more for the continuous transmit waveforms applied to the elements of the array for the ARFI beam”).
Ivancevich does not disclose wherein transmitting comprises transmitting with the element waveforms having one hundred or more cycles specifically with at least 1/3 of the cycles having the absolute value of the peak positive amplitude at least 1.2 times the absolute value of the peak negative amplitude.
However, in the same field of endeavor of ultrasound imaging using acoustic radiation forces, Angelsen discloses (Fig. 3a) the method set forth above, wherein at least 1/3 of the cycles have the absolute value of the peak positive amplitude at least 1.2 times the absolute value of the peak negative amplitude (see, e.g., Fig. 3a and Para. [0083-0085], where the graph in the figure depicts a pressure waveform of transmitted imaging pulses having 3 cycles, and where the absolute value of the peak positive amplitude in the graph is shown to be approximately 0.4 MPa, and the absolute value of the peak negative amplitude in the graph is shown to be approximately 0.175 MPa, therefore the absolute value of the peak positive amplitude is more than 1.2 times the absolute value of the peak negative amplitude in at least 1/3 of the cycles).
Para. [0018], [0029]).

Regarding Claim 7, modified Ivancevich discloses the method set forth above, Ivancevich further disclosing wherein tracking comprises tracking a shear wave generated by the acoustic radiation force impulse (see, e.g., Para. [0020], lines 1-8, “In act 30, an acoustic radiation force impulse (ARFI) beam is transmitted… An array of elements in an ultrasound transducer transmits the ARFI beam converted from electrical waveforms. The acoustic energy with the time varying focus is transmitted to the tissue in a patient. The excitation is focused at a plurality of locations to allow detecting of the resulting shear wave or waves”; also see, e.g., Para. [0046], lines 1-10, “In act 36, the displacement is calculated as a function of time. The tissue is scanned multiple times to determine the displacement, such as scanning a region at least three times to determine displacement at two different times. The tissue is scanned using any imaging modality capable of scanning for displacement during the tissue's response to the pushing waveform, such as during or after application of the ARFI pushing pulse. The scan occurs over a range of times where the desired waveform (e.g., shear wave) would be passing through the tissue”).

Regarding Claim 8, modified Ivancevich discloses the method set forth above, Ivancevich further disclosing wherein generating comprises generating the image with pixels modulated as a function of see, e.g., Para. [0080], lines 4-8, “The processor 18 determines a pixel value (e.g., RGB) or a scalar value converted to a pixel value. The image is generated as the scalar or pixel values. The image may be output to a video processor, look-up table, color map, or directly to the display 20” and Para. [0083], lines 1-5, “The display 20 is a CRT, LCD, projector, plasma, or other display for displaying two-dimensional images or three-dimensional representations. The display 20 displays one or more images representing the tissue characteristic or other information derived from displacements”; also see, e.g., Claim 14, “The method of claim 1 wherein generating comprises generating the image with pixels modulated as a function of the tracked displacements in a two or three-dimensional field”).

Regarding Claim 15, Ivancevich discloses (Figs. 1 and 12) a method for imaging by an ultrasound system (system 10) (see, e.g., Fig. 1 with Para. [0001] and Para. [0018]), the method comprising: 
transmitting, by the ultrasound system (10), acoustic waveforms from elements of an ultrasound transducer (transducer 14) (see, e.g., Para. [0020], lines 1-4, “In act 30, an acoustic radiation force impulse (ARFI) beam is transmitted… An array of elements in an ultrasound transducer transmits the ARFI beam converted from electrical waveforms”; also see, e.g., Para. [0069], lines 4-10, “The transducer 14 transmits the ARFI pulse. The waveform is focused at a tissue region or location of interest in the patient. The acoustic waveform is generated in response to applying the electrical waveform to the transducer elements. The waveform causes tissue displacement, either directly or through generation of a wave (e.g., shear wave)”), the acoustic waveforms causing displacements of tissue (see, e.g., Para. [0069], lines 4-10, “The transducer 14 transmits the ARFI pulse. The waveform is focused at a tissue region or location of interest in the patient. The acoustic waveform is generated in response to applying the electrical waveform to the transducer elements. The waveform causes tissue displacement, either directly or through generation of a wave (e.g., shear wave)”); and 
see, e.g., Para. [0046], lines 1-10, “In act 36, the displacement is calculated as a function of time. The tissue is scanned multiple times to determine the displacement, such as scanning a region at least three times to determine displacement at two different times. The tissue is scanned using any imaging modality capable of scanning for displacement during the tissue's response to the pushing waveform, such as during or after application of the ARFI pushing pulse. The scan occurs over a range of times where the desired waveform (e.g., shear wave) would be passing through the tissue”; also see, e.g., Para. [0060], lines 1-4, “the displacements are used for shear wave velocity imaging. The distribution of shear velocities in a two or three-dimensional region are determined and mapped to image values”).
Ivancevich does not disclose the acoustic waveforms at the elements specifically having a beamformer generated asymmetry between the peak positive and peak negative pressures for at least 1/3 of cycles.
However, in the same field of endeavor of acoustic imaging using radiation force push pulses, Angelsen discloses (Fig. 3a) a method for imaging by an ultrasound system (see, e.g., Para. [0003], [0005], and [0029]), the method comprising: 
transmitting, by the ultrasound system, acoustic waveforms from elements of an ultrasound transducer (see, e.g., Para. [0005], lines 6-10, “A wide range of frequencies of the transmitted acoustic pulse are used for different applications … [including] ultrasound imaging of some biological and microscopic structures”), the acoustic waveforms at the elements having a beamformer generated asymmetry between the peak positive and peak negative pressures for at least 1/3 of cycles (see, e.g., Fig. 3a and Para. [0083-0085], where the graph in the figure depicts a pressure waveform of transmitted imaging pulses having 3 cycles, and where the absolute value of the peak positive amplitude in the graph is shown to be approximately 0.4 MPa, and the absolute value of the peak negative amplitude in the graph is shown to be approximately 0.175 MPa, therefore it is shown that the acoustic waveforms have asymmetry between the peak positive and peak negative pressures for at least 1/3 of the cycles), the acoustic waveforms causing displacements of tissue (see, e.g., Para. [0029], lines 25-27, “The invention also devices this type of pulse compression for observation pulses of object displacement from radiation force push pulses”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ivancevich by including that the acoustic waveforms at the elements have a beamformer generated asymmetry between the peak positive and peak negative pressures for at least 1/3 of cycles, as disclosed by Angelsen. One of ordinary skill in the art would have been motivated to make this modification in order to reduce noise of the ultrasound image for improved image quality and resolution, and to enhance the image contrast for variations in object properties, such as tissue displacement, as recognized by Angelsen (Para. [0018], [0029]).

Regarding Claim 16, modified Ivancevich discloses the method set forth above, Ivancevich further disclosing wherein shear wave imaging comprises tracking, by the ultrasound system (system 10) using the ultrasound transducer (transducer 14), the displacements of the tissue (see, e.g., Para. [0044], lines 1-2, “Referring again to FIG. 1, displacements are tracked in act 36” and Para. [0046], lines 1-10, “In act 36, the displacement is calculated as a function of time. The tissue is scanned multiple times to determine the displacement… The tissue is scanned using any imaging modality capable of scanning for displacement during the tissue's response to the pushing waveform, such as during or after application of the ARFI pushing pulse. The scan occurs over a range of times where the desired waveform (e.g., shear wave) would be passing through the tissue”; also see, e.g., Para. [0070], lines 1-5, “For scanning with ultrasound to detect displacement, the transducer 14 transmits acoustic energy and receives echoes. The receive signals are generated in response to ultrasound energy (echoes) impinging on the elements of the transducer 14”) and generating an image from the displacements see, e.g., Para. [0057], lines 1-6, “In act 38, an image is generated. The image represents the tissue characteristic or property. The image is a function of the displacement. Using the displacements themselves or a characteristic derived from the displacements (e.g., shear modulus), information to be displayed is calculated”; also see, e.g., Para. [0081], lines 8-10, “The processor 18 is programmed for measuring tissue displacement and generating an image”).

Regarding Claim 17, modified Ivancevich discloses the method set forth above. Ivancevich does not disclose wherein transmitting comprises transmitting with the acoustic waveforms specifically having a ratio of the peak positive pressure to the peak negative pressure of at least 1.5 for at least about 1/2 of the cycles.
However, in the same field of endeavor of acoustic imaging using radiation force push pulses, Angelsen discloses (Fig. 3a) the method set forth above, wherein transmitting comprises transmitting with the acoustic waveforms having a ratio of the peak positive pressure to the peak negative pressure of at least 1.5 for at least about 1/2 of the cycles (see, e.g., Fig. 3a and Para. [0083-0085], where the graph in the figure depicts a pressure waveform of transmitted imaging pulses having 3 cycles, and where the absolute value of the peak positive pressure in the graph is shown to be approximately 0.4 MPa, and the absolute value of the peak negative pressure in the graph is shown to be approximately 0.175 MPa, therefore the ratio of the peak positive pressure to the peak negative pressure is more than 1.5 for at least 1/2 of the cycles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ivancevich by including that the acoustic waveforms have a ratio of the peak positive pressure to the peak negative pressure of at least 1.5 for at least about 1/2 of the cycles, as disclosed by Angelsen. One of ordinary skill in the art would have been motivated to make this modification in order to reduce noise of the ultrasound image for improved Para. [0018], [0029]).


Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ivancevich et al. (US 2015/0201905 A1, hereinafter Ivancevich) in view of Angelsen et al. (US 2006/0052699 A1, hereinafter Angelsen), further in view of Zheng et al. (Non-Patent Literature document titled “Ultrasound Vibrometry Using Orthogonal-Frequency-Based Vibration Pulses”, cited in the Applicant’s IDS filed 06/19/2020, and a copy of which was filed by the Applicant on 06/19/2020).
Regarding Claim 5, Ivancevich and Angelsen (hereinafter modified Ivancevich) disclose the method set forth above, except wherein generating comprises specifically generating, for each element of a transmit aperture of the ultrasound transducer, a first waveform at a center frequency and a second waveform at a second harmonic frequency of the center frequency and forming the element waveform for each of the elements by combination of the first and second waveforms such that every other cycle has the peak positive amplitude at least 1.2 times the absolute value of the peak negative amplitude.
However, in the same field of endeavor of ultrasound imaging using radiation force, Zheng discloses (Figs. 4a and 4b) a method for acoustic radiation force impulse scanning by an ultrasound system (see, e.g., Page 2359, Col. 2, lines 5-10, “SDUV induces shear waves using ultrasound radiation force and estimates the shear moduli using shear wave phase velocities at several frequencies by measuring the phase shifts of the propagating shear wave over a short distance using pulse-echo ultrasound”), wherein generating comprises generating, for each element of a transmit aperture of the ultrasound transducer, a first waveform at a center frequency and a second waveform at a second harmonic frequency of the center frequency and forming the element waveform for each of the elements by combination of the first and second waveforms (see, e.g., Fig. 4b and its corresponding caption, where it is described that the graph in the figure depicts an amplitude waveform of transmitted signals generated by combining waveforms of different harmonic frequencies (a center fundamental frequency, a second harmonic frequency, etc.); also see, e.g., Fig. 4a, where the graph in the figure depicts ultrasound signals composed of different harmonic frequencies, and where the combination of the different harmonic frequencies (fundamental frequency, second harmonic frequency, etc.) are combined to generate the asymmetry between the peak pressures shown in Fig. 4b) such that every other cycle has the peak positive amplitude at least 1.2 times the absolute value of the peak negative amplitude (see, e.g., Fig. 4b, where the graph in the figure depicts an amplitude waveform of a transmitted signal, and where the peak positive amplitude in the graph is shown to be approximately 60 units, and the absolute value of the peak negative amplitude in the graph is shown to be approximately 40 units, therefore the peak positive amplitude is more than 1.2 times the absolute value of the peak negative amplitude).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Ivancevich by including generating, for each element of a transmit aperture of the ultrasound transducer, a first waveform at a center frequency and a second waveform at a second harmonic frequency of the center frequency and forming the element waveform for each of the elements by combination of the first and second waveforms such that every other cycle has the peak positive amplitude at least 1.2 times the absolute value of the peak negative amplitude, as disclosed by Zheng. One of ordinary skill in the art would have been motivated to make this modification in order to generate the desired and most optimal waveform to be used in the method, as well as to maintain peak amplitudes of the ultrasound signals that meet the normal operating regulatory limits for ultrasound imaging, as recognized by Zheng (see, e.g., Figs. 4a and 4b, and Page 2361).

specifically transmitting the transmit beam having fundamental frequency and second harmonic frequency components aligned to form the absolute value of the peak positive pressure at the at least 1.2 times the absolute value of the peak negative pressure at the focal location.
However, in the same field of endeavor of ultrasound imaging using radiation force, Zheng discloses (Figs. 4a and 4b) a method for acoustic radiation force impulse scanning by an ultrasound system (see, e.g., Page 2359, Col. 2, lines 5-10, “SDUV induces shear waves using ultrasound radiation force and estimates the shear moduli using shear wave phase velocities at several frequencies by measuring the phase shifts of the propagating shear wave over a short distance using pulse-echo ultrasound”), wherein transmitting comprises transmitting the transmit beam having fundamental frequency and second harmonic frequency components (see, e.g., Fig. 4b and its corresponding caption, where it is described that the graph in the figure depicts an amplitude waveform of transmitted signals generated by combining waveforms of different harmonic frequencies (a center fundamental frequency, a second harmonic frequency, etc.); also see, e.g., Fig. 4a, where the graph in the figure depicts ultrasound signals composed of different harmonic frequencies, and where the combination of the different harmonic frequencies (fundamental frequency, second harmonic frequency, etc.) are combined to generate the asymmetry between the peak pressures shown in Fig. 4b) aligned to form the absolute value of the peak positive pressure at the at least 1.2 times the absolute value of the peak negative pressure at the focal location (see, e.g., Fig. 4b, where the graph in the figure depicts an amplitude waveform of a transmitted signal, and where the absolute value of the peak positive pressure amplitude in the graph is shown to be approximately 60 units, and the absolute value of the peak negative pressure amplitude in the graph is shown to be approximately 40 units, therefore the absolute value of the peak positive pressure amplitude is more than 1.2 times the absolute value of the peak negative pressure amplitude). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ivancevich by including wherein transmitting comprises transmitting the transmit beam having fundamental frequency and second harmonic frequency components aligned to form the absolute value of the peak positive pressure at the at least 1.2 times the absolute value of the peak negative pressure at the focal location., as disclosed by Angelsen. One of ordinary skill in the art would have been motivated to make this modification in order to reduce noise of the ultrasound image for improved image quality and resolution, and to enhance the image contrast for variations in object properties, such as tissue displacement, as recognized by Angelsen (Para. [0018], [0029]).

Regarding Claim 18, Ivancevich and Angelsen (hereinafter modified Ivancevich) disclose the method set forth above. Ivancevich does not disclose wherein transmitting comprises transmitting with the acoustic waveforms specifically having a ratio of the peak positive pressure to the peak negative pressure of at least 2 for about 1/2 of the cycles, and the beamformer generated asymmetry specifically formed by combination of phase-aligned fundamental and second harmonic electrical waves.
However, in the same field of endeavor of acoustic imaging using radiation force push pulses, Angelsen discloses (Figs. 2 and 3a) the method set forth above, wherein transmitting comprises transmitting with the acoustic waveforms having a ratio of the peak positive pressure to the peak negative pressure of at least 2 for about 1/2 of the cycles (see, e.g., Fig. 3a and Para. [0083-0085], where the graph in the figure depicts a pressure waveform of transmitted imaging pulses having 3 cycles, and where the absolute value of the peak positive pressure in the graph is shown to be approximately 0.4 MPa, and the absolute value of the peak negative pressure in the graph is shown to be approximately 0.175 MPa, therefore the ratio of the peak positive pressure to the peak negative pressure is more than 2.0 for at least 1/2 of the cycles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ivancevich by including that the acoustic waveforms have a ratio of the peak positive pressure to the peak negative pressure of at least 2 for about 1/2 of the cycles, as disclosed by Angelsen. One of ordinary skill in the art would have been motivated to make this modification in order to reduce noise of the ultrasound image for improved image quality and resolution, and to enhance the image contrast for variations in object properties, such as tissue displacement, as recognized by Angelsen (Para. [0018], [0029]).
Modified Ivancevich does not disclose that the beamformer generated asymmetry is specifically formed by combination of phase-aligned fundamental and second harmonic electrical waves.
However, in the same field of endeavor of ultrasound imaging using radiation force, Zheng discloses (Figs. 4a and 4b) a method for imaging by an ultrasound system (see, e.g., Page 2359, Col. 2, lines 5-10, “SDUV induces shear waves using ultrasound radiation force and estimates the shear moduli using shear wave phase velocities at several frequencies by measuring the phase shifts of the propagating shear wave over a short distance using pulse-echo ultrasound”), wherein transmitting comprises transmitting with the acoustic waveforms having a ratio of the peak positive pressure to the peak negative pressure for about 1/2 of the cycles (see, e.g., Fig. 4b, where the graph in the figure depicts an amplitude waveform of a transmitted signal, and where the ratio of the peak positive pressure (approximately 60 units) to the peak negative pressure (approximately -40 units) is approximately 1.5 for more than 1/2 of the cycles), the beamformer generated asymmetry (see, e.g., Fig. 4b, where asymmetry between the peak positive and peak negative pressures is shown) formed by combination of phase-aligned fundamental and second harmonic electrical waves (see, e.g., Fig. 4b and its corresponding caption, where it is described that the graph in the figure depicts an amplitude waveform of a transmitted signal generated by combining different harmonic frequencies (a fundamental frequency, a second harmonic frequency, etc.); also see, e.g., Fig. 4a, where the graph in the figure depicts ultrasound signals composed of different harmonic frequencies, and where the combination of the different harmonic frequencies (fundamental frequency, second harmonic frequency, etc.) are combined to generate the asymmetry between the peak pressures shown in Fig. 4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Ivancevich by including that the beamformer generated asymmetry is formed by combination of phase-aligned fundamental and second harmonic electrical waves, as disclosed by Zheng. One of ordinary skill in the art would have been motivated to make this modification in order to generate the desired and most optimal waveform to be used in the method, as well as to maintain peak amplitudes of the ultrasound signals that meet the normal operating regulatory limits for ultrasound imaging, as recognized by Zheng (see, e.g., Figs. 4a and 4b, and Page 2361).

Regarding Claim 19, Ivancevich and Angelsen (hereinafter modified Ivancevich) disclose the method set forth above, Ivancevich further disclosing wherein transmitting comprises transmitting with electrical waveforms (see, e.g., Para. [0020], lines 1-4, “In act 30, an acoustic radiation force impulse (ARFI) beam is transmitted. The beam has a time varying focus. An array of elements in an ultrasound transducer transmits the ARFI beam converted from electrical waveforms”).
Modified Ivancevich does not disclose wherein transmitting comprises transmitting specifically with superposition of separately generated electrical waveforms.
However, in the same field of endeavor of ultrasound imaging using radiation force, Zheng discloses (Figs. 4a and 4b) a method for imaging by an ultrasound system (see, e.g., Page 2359, Col. 2, lines 5-10, “SDUV induces shear waves using ultrasound radiation force and estimates the shear moduli using shear wave phase velocities at several frequencies by measuring the phase shifts of the propagating shear wave over a short distance using pulse-echo ultrasound”), wherein transmitting comprises transmitting with superposition of separately generated waveforms (see, e.g., Fig. 4b and its corresponding caption, where it is described that the graph in the figure depicts an amplitude waveform of a transmitted signal generated by combining separately generated waveforms of different harmonic frequencies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Ivancevich by including wherein transmitting comprises transmitting with superposition of separately generated waveforms, as disclosed by Zheng. One of ordinary skill in the art would have been motivated to make this modification in order to generate the desired and most optimal waveform to be used in the method, as well as to maintain peak amplitudes of the ultrasound signals that meet the normal operating regulatory limits for ultrasound imaging, as recognized by Zheng (see, e.g., Figs. 4a and 4b, and Page 2361).


Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ivancevich et al. (US 2015/0201905 A1, hereinafter Ivancevich) in view of Zheng et al. (Non-Patent Literature document titled “Ultrasound Vibrometry Using Orthogonal-Frequency-Based Vibration Pulses”, cited in the Applicant’s IDS filed 06/19/2020, and a copy of which was filed by the Applicant on 06/19/2020).
Regarding Claim 9, Ivancevich discloses (Figs. 1 and 12) an ultrasound system (system 10) for acoustic radiation force impulse scanning (see, e.g., Fig. 12 with Para. [0001] and Para. [0061]), the system (10) comprising: 
an ultrasound transducer (transducer 14) for transmitting an acoustic radiation force impulse in a patient (see, e.g., Para. [0069], lines 4-9, “The transducer 14 transmits the ARFI pulse. The waveform is focused at a tissue region or location of interest in the patient. The acoustic waveform is generated in response to applying the electrical waveform to the transducer elements. The waveform causes tissue displacement”); 
a transmit beamformer (transmit beamformer 12) configured to generate electrical waveforms for the acoustic radiation force impulse (see, e.g., Para. [0063], lines 3-4, “The transmit beamformer 12 is configured to generate waveforms” and Para. [0069], lines 1-8, “The transducer 14 connects with the transmit beamformer 12 for converting electrical waveforms into acoustic waveforms… The acoustic waveform is generated in response to applying the electrical waveform to the transducer elements”), the electrical waveforms as generated having multiple cycles (see, e.g., Para. [0037], lines 1-6, “The ARFI beam is transmitted with waveforms having any number of cycles. In one embodiment, one, most, or all of the waveforms for a transmit event have 100-2,000 cycles. The number of cycles is tens, hundreds, thousands, or more for the continuous transmit waveforms applied to the elements of the array for the ARFI beam”); 
a receive beamformer (receive beamformer 16) configured to output data representing a spatial location as a function of received acoustic signals responsive to motion of the tissue due to the acoustic radiation force impulse (see, e.g., Para. [0071], lines 8-9, “The receive beamformer 16 outputs data representing spatial locations using the received acoustic signals” and Para. [0073], lines 1-8, “The receive beamformer 16 outputs beam summed data representing spatial locations. Data for a single location, locations along a line, locations for an area, or locations for a volume are output. The data may be for different purposes. For example, different scans are performed for B-mode or tissue data than for shear wave detection. Alternatively, the B-mode data is also used to determine displacement caused by a shear wave”; also see, e.g., Claim 19); 
a processor (image processor 18) configured to estimate displacement of the tissue in the patient over time as a function of the output data (see, e.g., Para. [0076], lines 1-3, “the processor 18 estimates tissue displacement over time as a function of the output data from the receive beamformer 16”; also see, e.g., Claim 19); and 
a display (display 20) operable to display an image (see, e.g., Para. [0083], lines 1-3, “The display 20 is a CRT, LCD, projector, plasma, or other display for displaying two-dimensional images or three-dimensional representations”), the image being a function of the displacement (see, e.g., Para. [0083], lines 3-10, “The display 20 displays one or more images representing the tissue characteristic or other information derived from displacements. As an example, a two-dimensional image or three-dimensional representation of displacement or tissue characteristics as a function of location is displayed. Alternatively or additionally, the image is a graph, a number, or text representation of a value or graph”; also see, e.g., Claim 19).
Ivancevich does not disclose the electrical waveforms specifically having a ratio of positive to negative peak voltage of at least 1.5 for at least about 1/2 of the cycles.
However, in the same field of endeavor of ultrasound imaging using radiation force, Zheng discloses (Figs. 4a and 4b) an ultrasound system for acoustic radiation force impulse scanning (see, e.g., Page 2359, Col. 2, lines 5-10, “SDUV induces shear waves using ultrasound radiation force and estimates the shear moduli using shear wave phase velocities at several frequencies by measuring the phase shifts of the propagating shear wave over a short distance using pulse-echo ultrasound”), wherein the waveforms as generated have a ratio of positive to negative peak voltage of at least 1.5 for at least about 1/2 of the cycles (see, e.g., Fig. 4b, where the graph in the figure depicts an amplitude waveform of a transmitted signal, and where the peak positive voltage amplitude in the graph is shown to be approximately 60 units, and the absolute value of the peak negative voltage amplitude in the graph is shown to be approximately 40 units, therefore the ratio of positive to negative peak voltage is approximately 1.5 for at least about 1/2 of the cycles).
see, e.g., Figs. 4a and 4b, and Page 2361).

Regarding Claim 10, modified Ivancevich discloses the system set forth above, except wherein the transmit beamformer is configured to generate the electrical waveforms specifically with the ratio being at least 2.0.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Ivancevich by including that the ratio of positive to negative peak voltage is at least 2.0, because, as seen in MPEP § 2144.05, subsection II, under the header “Routine Optimization”, this would be seen as optimizing the ratio of positive to negative peak voltage. This is evidenced by Zheng, wherein the ratio of positive to negative peak voltage amplitude is approximately 1.5 (see, e.g., Fig. 4b, where the graph in the figure depicts an amplitude waveform of a transmitted signal, and where the peak positive voltage amplitude in the graph is shown to be approximately 60 units, and the absolute value of the peak negative voltage amplitude in the graph is shown to be approximately 40 units, therefore the ratio of positive to negative peak voltage is approximately 1.5). It is considered routine optimization because, as evidenced above in Zheng, a person having ordinary skill in the art would do routine experimentation with the end result of a ratio of positive to negative peak voltage that is at least 2.0 in order to choose a ratio of positive to negative 

Regarding Claim 11, modified Ivancevich discloses the system set forth above, except wherein the transmit beamformer is configured to generate the electrical waveforms specifically with the ratio being about 2.0.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Ivancevich by including that the ratio of positive to negative peak voltage is about 2.0, because, as seen in MPEP § 2144.05, subsection II, under the header “Routine Optimization”, this would be seen as optimizing the ratio of positive to negative peak voltage. This is evidenced by Zheng, wherein the ratio of positive to negative peak voltage amplitude is approximately 1.5 (see, e.g., Fig. 4b, where the graph in the figure depicts an amplitude waveform of a transmitted signal, and where the peak positive voltage amplitude in the graph is shown to be approximately 60 units, and the absolute value of the peak negative voltage amplitude in the graph is shown to be approximately 40 units, therefore the ratio of positive to negative peak voltage is approximately 1.5). It is considered routine optimization because, as evidenced above in Zheng, a person having ordinary skill in the art would do routine experimentation with the end result of a ratio of positive to negative peak voltage that is about 2.0 in order to choose a ratio of positive to negative peak voltage that would create the most optimal waveform for the invention. See MPEP § 2144.05, subsection II(A).

Regarding Claim 12, modified Ivancevich discloses the system set forth above, Ivancevich further disclosing wherein the transmit beamformer (transmit beamformer 12) is configured to generate one of the electrical waveforms for each element of the ultrasound transducer (transducer 14) (see, e.g., Para. [0027], lines 1-2, “As a given waveform for a given element is generated, the phase relative to other waveforms changes”).
Ivancevich does not disclose each of the electrical waveforms specifically being a superposition of a fundamental and a harmonic aligned in phase to form the ratio.
However, in the same field of endeavor of ultrasound imaging using radiation force, Zheng discloses (Figs. 4a and 4b) the system set forth above, wherein each of the waveforms are a superposition of a fundamental and a harmonic aligned in phase to form the ratio (see, e.g., Fig. 4b and its corresponding caption, where it is described that the graph in the figure depicts an amplitude waveform of a transmitted signal generated by combining different harmonic frequencies (a fundamental frequency, a second harmonic frequency, etc.); also see, e.g., Fig. 4a, where the graph in the figure depicts ultrasound signals composed of different harmonic frequencies, and where the combination of the different harmonic frequencies (fundamental frequency, second harmonic frequency, etc.) are combined to generate the asymmetry between the peak amplitudes shown in Fig. 4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Ivancevich by including wherein each of the waveforms are a superposition of a fundamental and a harmonic aligned in phase to form the ratio, as disclosed by Zheng. One of ordinary skill in the art would have been motivated to make this modification in order to generate the desired and most optimal waveform to be used in the method, as well as to maintain peak amplitudes of the ultrasound signals that meet the normal operating regulatory limits for ultrasound imaging, as recognized by Zheng (see, e.g., Figs. 4a and 4b, and Page 2361).

Regarding Claim 13, modified Ivancevich discloses the system set forth above, Ivancevich further disclosing wherein the receive beamformer (receive beamformer 16) is configured to output the data representing the spatial location and other spatial locations (see, e.g., Para. [0071], lines 8-9, “The receive beamformer 16 outputs data representing spatial locations using the received acoustic signals” and Para. [0073], lines 1-8, “The receive beamformer 16 outputs beam summed data representing spatial locations. Data for a single location, locations along a line, locations for an area, or locations for a volume are output. The data may be for different purposes. For example, different scans are performed for B-mode or tissue data than for shear wave detection. Alternatively, the B-mode data is also used to determine displacement caused by a shear wave”), the processor (image processor 18) is configured to estimate the displacement of the tissue in the patient over time for each of the spatial location and other spatial locations (see, e.g., Para. [0076], lines 1-3, “the processor 18 estimates tissue displacement over time as a function of the output data [representing spatial locations] from the receive beamformer 16”), and wherein the image represents a two or three- dimensional distribution of tissue reaction to the acoustic radiation force impulse (Para. [0083], lines 1-10, “The display 20 is a CRT, LCD, projector, plasma, or other display for displaying two-dimensional images or three-dimensional representations. The display 20 displays one or more images representing the tissue characteristic or other information derived from displacements. As an example, a two-dimensional image or three-dimensional representation of displacement or tissue characteristics as a function of location is displayed. Alternatively or additionally, the image is a graph, a number, or text representation of a value or graph”).

Regarding Claim 14, modified Ivancevich discloses the system set forth above, Ivancevich further disclosing wherein the image comprises a shear wave image (see, e.g., Para. [0060], lines 1-7, “the displacements are used for shear wave velocity imaging. The distribution of shear velocities in a two or three-dimensional region are determined and mapped to image values. In another embodiment, shear wave velocity point quantification is performed. The value of the shear wave velocity at a location is displayed as text or a numerical value”; also see, e.g., Para. [0046], lines 1-10, “In act 36, the displacement is calculated as a function of time… The tissue is scanned using any imaging modality capable of scanning for displacement during the tissue's response to the pushing waveform, such as during or after application of the ARFI pushing pulse. The scan occurs over a range of times where the desired waveform (e.g., shear wave) would be passing through the tissue” and Para. [0083], lines 3-5, “The display 20 displays one or more images representing the tissue characteristic or other information derived from displacements”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US 2018/0228471 A1) discloses a method and apparatus for analyzing elastography of tissue using ultrasound waves, specifically using acoustic radiation force impulse to induce a shear wave in the tissue. Park et al. does not disclose positive and negative peak pressures or amplitudes.
Tamura (US 2012/0253194 A1) discloses detecting a shear wave by measuring tissue displacement caused by acoustic radiation force. Tamura does not disclose positive and negative peak pressures or amplitudes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793